DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s amendment filed on 7/7/2021 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application: 

Claims 2-5, 9-12 and 15-16 had been cancelled.

Claim 17 is added.

Claims 1, 6-8, 13-14 and 17 are under examination.

The double patenting rejection with co-pending application 16/323,951 is reinstated because of amendment (See below).
The rejection on claims 1, 6-8, 13-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn because of the amendment which does not recite a specific antibody (Safoni). 
A new ground of rejection is set forth below in view of the amendment. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6-8, 13-14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6-7, 9, 12-15 of copending Application No. 16/323,951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application 16323951 recites determining at least one histone and proADM levels in a sample from critically ill patients which reads on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6-8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Struck (Peptides 2004 Vol. 25: 1369-1372; IDS reference) in view of Vogelsang (WO2016128383; equivalent to US 20180031573).

The instant invention directs to a method for determining proADM and free histone from a biological sample of a subject. 

Struck teaches the proADM can be a biomarker for evaluating sepsis illness because of the observation of higher level of proADM in the septic shock patient (See Abstract; Materials and Methods). 

Vogelsang teaches that measuring histone level can be used to assess sepsis illness (See page 5-6; Figure 8-9).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Struck and Vogelsang for diagnosis of sepsis patient with reasonable expectation of success. One clinician in the field would have been motivated to combine the two known biomarkers of sepsis for a more thorough and accurate analysis.

With regard to claim 6, Struck measuring fragments, i.e. mid-region 45-92 of proADM (See Abstract) whereas Vogelsang measuring histone H4, H3, H2A (See page 6-7). 

With regard to claim 7, Struck observed high level of proADM, i.e. 10 nmol/L (See Figure 2) and the level of H4 in sepsis is above 200 ng/ml (See Figure 8).

With regard to claim 8, Vogelsang also teaches measuring PCT (See page 14).

With regard to claim 13, Vogelsang teaches using immunoassay and mass spectrometry to measure the target biomarkers (See examples and page 3-4).



With regard to claim 14, Vogelsang teaches SEQ ID No. 23 (corresponding to current SEQ ID No. 2) for detection of H2A histone (see page 9). 


Claim 1, 6-8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crain (Critical Care 2005 Vol.9: R816-R824) in view of Kas (WO2009062948)

Crain teaches the proADM can be a biomarker for evaluating sepsis illness because of the observation of higher level of proADM in the septic shock patient (See Abstract; Materials and Methods). 

Kas teaches that measuring histone level can be used to assess sepsis illness (See page 5-6).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Crain and Kas for diagnosis of sepsis patient with reasonable expectation of success. One clinician in the field would have been motivated to combine the two known biomarkers of sepsis for a more thorough and accurate analysis.

With regard to claim 6, Crain measuring fragments, i.e. mid-region of proADM (See Abstract) whereas Kas measuring histone H4, H3, H2A (See page 5-7). 

With regard to claim 7, a higher level of proADM, i.e. more than 6 nmol/L (see Figure 1) and the level of H4 in sepsis is above 200 ng/ml (See Figure 8).

With regard to claim 8, Kas also teaches measuring PCT (See page Figure 14).

With regard to claim 13, Kas teaches using immunoassay and mass spectrometry to measure the target biomarkers (See examples and page 24).



With regard to claim 14, Kas teaches using various sequences to identify H2A, H3 and H4 (see page 21). As to H4 histone, the peptide DNIQGITKPAIR (24-35) used by Kas falls within
the spanning amino acid 22-102 of SEQ ID No. 1 (See page 21). Also H3 (28-40; or 54-63) falls within 27-62 of current H3 of SEQ ID No. 3, and H2A (21-29) within 20-118 of SEQ ID 2. 


Claim 1, 6-8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Struck (above) in view of Kas (WO2009062948)

Struck teaches the proADM can be a biomarker for evaluating sepsis illness because of the observation of higher level of proADM in the septic shock patient (See Abstract; Materials and Methods). 

Kas teaches that measuring histone level can be used to assess sepsis illness (See page 5-6).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Struck and Kas for diagnosis of sepsis patient with reasonable expectation of success. One clinician in the field would have been motivated to combine the two known biomarkers of sepsis for a more thorough and accurate analysis.

With regard to claim 6, Struck measuring fragments, i.e. mid-region 45-92 of proADM (See Abstract) whereas Vogelsang measuring histone H4, H3, H2A (See page 6-7). 

With regard to claim 7, Struck observed high level of proADM, i.e. 10 nmol/L (See Figure 2) and the level of H4 in sepsis is above 200 ng/ml (See Figure 8).

With regard to claim 8, Kas also teaches measuring PCT (See page Figure 14).

With regard to claim 13, Kas teaches using immunoassay and mass spectrometry to measure the target biomarkers (See examples and page 24).



With regard to claim 14, Kas teaches using various sequences to identify H2A, H3 and H4 (see page 21). As to H4 histone, the peptide DNIQGITKPAIR (24-35) used by Kas falls within
the spanning amino acid 22-102 of SEQ ID No. 1 (22-102)(See page 21). Also H3 (28-40; or 54-63) falls within 27-62 of current H3 of SEQ ID No. 3, and H2A (21-29) within 20-118 of SEQ ID 2. 

					Conclusion 
11.	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641